Exhibit 10.3

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000

 

DATE:    April 11, 2007 TO:    The TriZetto Group, Inc.    567 Nicolas Drive,
Suite 360    Newport Beach, CA 92660 ATTENTION:    Chief Financial Officer
TELEPHONE:    (949) 719-2200 FACSIMILE:    (949) 219-2199 A/C:    028631232 Ref.
No:    SDB1625538373 FROM:    Goldman, Sachs & Co.    The Office of Dealer for
the Transaction is:    One New York Plaza,    New York, New York 10004
TELEPHONE:    (212) 902-1000 FACSIMILE:    (212) 428-1980 SUBJECT:    Equity
Derivatives Confirmation

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Goldman, Sachs &
Co. (the “Dealer”) and The TriZetto Group, Inc. (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA 2002 Master Agreement specified below.
This Confirmation constitutes the entire agreement and understanding of the
parties with respect to the subject matter and terms of the Transaction and
supersedes all prior or contemporaneous written and oral communications with
respect thereto.

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement
(the “ISDA Form”) as if Dealer and Counterparty had executed an agreement in
such form (without any Schedule but with the elections set forth in this
Confirmation). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

 

1. The Transaction shall be considered a Share Option Transaction for purposes
of the Equity Definitions, and shall have the following terms:

 

General:    Trade Date:    April 11, 2007. Effective Date:    The closing date
for the initial issuance of the Convertible Notes. Option Style:    “Modified
American”, as described below under “Procedure for Exercise”.



--------------------------------------------------------------------------------

Option Type:    Call Seller:    Dealer. Buyer:    Counterparty. Shares:    The
common stock, par value USD .001 per share, of Counterparty. Convertible Notes:
   1.125% Senior Convertible Notes of Counterparty due 2012, issued pursuant to
the indenture to be dated as of April 17, 2007, by and between Counterparty and
Wells Fargo Bank, National Association, as trustee (the “Indenture”). Certain
defined terms used herein have the meanings assigned to them in Indenture
without regard to any amendments thereto not consented to by Dealer. In the
event of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. Number of Options:    230,000.
Option Entitlement:    45.5114. Notwithstanding anything to the contrary herein
or in the Agreement (including without limitation the provisions of Calculation
Agent Adjustment), in no event shall the Option Entitlement at any time be
greater than the Conversion Rate (as such term is defined in the Indenture) at
such time. Strike Price:    USD1,000 divided by the Option Entitlement. Premium:
   USD 14,743,000 (Premium per Option USD 256.40). Premium Payment Date:    The
Effective Date. Exchange:    The Nasdaq Global Select Market of the Nasdaq Stock
Market, Inc. Related Exchanges:    All Exchanges. Calculation Agent:    Dealer.
Procedure for Exercise:    Potential Exercise Dates:    Each Conversion Date.
Conversion Date:    Each “Conversion Date” as defined in the Indenture. Required
Exercise on Conversion Dates:    On each Conversion Date, a number of Options
equal to the number of Convertible Notes in denominations of USD1,000 principal
amount submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture shall be exercised automatically, subject to “Notice of
Exercise” below.

 

2



--------------------------------------------------------------------------------

Expiration Date:    The earlier of (x) the last day on which any Convertible
Note remains outstanding and (y) the maturity date of the Convertible Notes.
Scheduled Trading Day:    As such term is defined in the Indenture. Multiple
Exercise:    Applicable, as provided under “Required Exercise on Conversion
Dates”. Automatic Exercise:    As provided under “Required Exercise on
Conversion Dates”. Notice of Exercise:   

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options,

 

(a) if Physical Settlement applies, Counterparty must notify Dealer in writing
prior to 5:00 PM, New York City time, on the second Scheduled Trading Day
immediately preceding the scheduled first day of the Settlement Period (as
defined in the Indenture) relating to the Convertible Notes converted on the
Conversion Date, which notice shall specify (i) the number of Options being
exercised on such Exercise Date and (ii) the Conversion Date;

 

(b) if Cash Settlement or Combination Settlement applies, Counterparty must
notify Dealer in writing prior to 5:00 PM, New York City time, on the second
Scheduled Trading Day immediately preceding the scheduled first day of the
Settlement Period, relating to the Convertible Notes converted on the Conversion
Date relating to the relevant Exercise Date, which notice shall specify (i) the
number of Options being exercised on such Exercise Date, and (ii) the scheduled
first day of the Settlement Period.

 

provided, that, in either case, with respect to any Conversion Date occurring
during the period beginning 45 Scheduled Trading Days preceding the maturity
date of the Convertible Notes (the “Final Conversion Period”) the Counterparty
shall notify the Dealer in writing prior to 5:00 PM, New York City time, on the
Scheduled Trading Date immediately following the Conversion Date for the
relevant Convertible Note.

Applicable Percentage:    25%1 Settlement Terms:    Settlement Method:   
Physical Settlement, Cash Settlement or Combination Settlement as specified by
Counterparty pursuant to Notice of Settlement Method; provided that if
Counterparty does not specify a Settlement Method in accordance with Notice of
Settlement, the Settlement Method shall be Physical Settlement.

--------------------------------------------------------------------------------

1

Insert the percentage of the aggregate Convertible Notes subject to this
confirmation.

 

3



--------------------------------------------------------------------------------

Physical Settlement:    Notwithstanding anything to the contrary in the Equity
Definitions, means that Counterparty has elected under the Indenture to deliver
solely Shares to satisfy the Conversion Obligation (as defined in the Indenture)
in connection with the conversion of the Convertible Notes. Cash Settlement:   
Notwithstanding anything to the contrary in the Equity Definitions, means that
Counterparty has elected under the Indenture to deliver solely cash to satisfy
the Conversion Obligation in connection with the conversion of the Convertible
Notes. Combination Settlement:    Means that Counterparty has elected under the
Indenture to deliver a combination of Shares and cash to satisfy the Conversion
Obligation in connection with the conversion of the Convertible Notes. Notice of
Settlement Method:    With respect to each Settlement Date, Counterparty shall
notify Dealer of the Settlement Method no later than (i) in the case of any
Settlement Date other than the Settlement Date with respect to the Final
Conversion Period, 5:00 PM, New York City time, on the second Scheduled Trading
Day immediately following the Conversion Date for the Convertible Notes as to
which the Counterparty has a Conversion Obligation on such Settlement Date and
(ii) in the case of the Settlement Date with respect to the Final Conversion
Period, 5:00 PM, New York City time, on the Scheduled Trading Day immediately
preceding the scheduled commencement of the Final Conversion Period; provided
that it shall be a condition to Counterparty’s election of Cash Settlement or
Combination Settlement that at the time of such election Counterparty and each
of its affiliates is not, and Counterparty hereby represents and covenants that
at such time neither of them will be, in possession of any material non-public
information with respect to Counterparty. Settlement Date:    Subject to the
delivery of a Notice of Exercise and, if any, a Notice of Settlement Method, to
Dealer, the date Shares and/or cash are required to be delivered with respect to
the Convertible Notes under the terms of the Indenture. Delivery Obligation:   

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to Notice of Exercise and Notice of Settlement Method
above, in respect of an Exercise Date, Dealer will deliver to Counterparty, on
the related Settlement Date,

 

(a) if Physical Settlement applies, a number of Shares equal to the product of
the Applicable Percentage and the lesser of (i) the aggregate number of Shares
(and cash in lieu of fractional Shares, if any, resulting from rounding of such
aggregate number of Shares based on the VWAP (as defined in the Indenture) on
the Conversion Date) that Counterparty would have been obligated to deliver to
holder(s) of the Convertible Notes if Counterparty elected Combination
Settlement and (ii) the excess of (x) the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of the Convertible Notes
pursuant to its election in accordance with the Indenture to satisfy its entire
Conversion Obligation with respect to such Conversion Date in Shares only over
(y) such number of Shares equal to the product of (A) the

 

4



--------------------------------------------------------------------------------

  

Number of Options exercised with respect to such Settlement Date and (B) (i) USD
1,000 divided by (ii) the VWAP (as defined in the Indenture) for the Shares on
the final Settlement Period Trading Day (as defined in the Indenture) of the
applicable Settlement Period as if Counterparty elected Combination Settlement;

 

(b) if Combination Settlement applies, a number of Shares equal to the product
of the Applicable Percentage and the aggregate number of Shares (and cash in
lieu of fractional Shares, if any, resulting from rounding of such aggregate
number of Shares based on the VWAP (as defined in the Indenture) on the
Conversion Date) that Counterparty is obligated to deliver to holder(s) of the
Convertible Notes pursuant to its election in accordance with the Indenture to
satisfy its Conversion Obligation with respect to such Conversion Date in a
combination of cash and Shares, provided that, if pursuant to the terms of the
Indenture, Counterparty elects to deliver cash in lieu of Shares (the “Cash in
Lieu Amount”) in order to comply with requirements of the Exchange (the
“Exchange Limitation Election”), the Delivery Obligation will be determined
pursuant to this clause (b) without regard to such election by Counterparty,
provided that the Delivery Obligation shall not exceed the number of Shares
equal to the number of Shares deliverable to holders of the Convertible Notes
determined taking into account the Exchange Limitation Election plus a number of
Shares equal to the Cash in Lieu Amount divided by the VWAP (as defined in the
Indenture) for the Shares on the Trading Day immediately prior to the Settlement
Date (and cash in lieu of fractional Shares, if any, resulting from rounding of
such aggregate number of Shares based on the VWAP on the Trading Day immediately
prior to the Settlement Date); and

 

(c) if Cash Settlement applies, an amount equal to the product of the Applicable
Percentage and the excess, if any, of (i) the cash that Counterparty is
obligated to deliver to holder(s) of the Convertible Notes pursuant to its
election in accordance with the Indenture to satisfy its entire Conversion
Obligation with respect to such Conversion Date in cash only over (ii) the
principal amount of the Convertible Notes being converted on such Conversion
Date (in each case of clause (a), (b) or (c), such Shares and/or cash
collectively, the “Convertible Obligations”);

 

provided that, in all cases, the Delivery Obligation shall be determined
excluding any Shares or cash (including cash in lieu of fractional Shares) that
Counterparty is obligated to deliver to holder(s) of the Convertible Notes as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
the provisions in the Indenture permitting Counterparty to voluntarily increase
the Conversion Rate (i.e., not as a result of an event requiring such an
increase pursuant to the terms of the Indenture) (“Voluntary Increases”) or to
reflect “make-whole” increases in the Conversion Rate with respect to
“fundamental changes” (as defined in the Indenture) (“Make-Whole Increases”) and
any interest payment that the Counterparty is obligated to deliver to holder(s)
of the Convertible Notes. For the avoidance of doubt, if Cash

 

5



--------------------------------------------------------------------------------

   Settlement applies and the Daily Conversion Value, as defined in the
Indenture, for each of the Settlement Period Trading Days occurring in the
relevant Settlement Period, is less than or equal to 1/40th of USD 1,000, Dealer
will have no delivery obligation hereunder in respect of such Exercise Date.
Notice of Delivery Obligation:    As applicable and no later than the later of
(a) the relevant Exercise Date and (b) the Exchange Business Day immediately
following the last day of the Settlement Period, Counterparty shall give Dealer
notice of the final number of Shares and/or the amount of cash comprising the
Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Final Conversion Period, Counterparty may provide Dealer
with a single notice of the aggregate number of Shares and/or the amount of cash
comprising the Convertible Obligations for all such Exercise Dates (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise, as set forth above, in any way). Settlement Currency:   
USD. Restricted Certificated Shares:    Notwithstanding anything to the contrary
in the Equity Definitions, Dealer may, in whole or in part, deliver Shares in
certificated form representing the Settlement Amount to Counterparty in lieu of
delivery through the Clearance System. Share Adjustments:    Potential
Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity Definitions,
a “Potential Adjustment Event” means any occurrence of any event or condition,
as set forth in the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
constituting a Voluntarily Increase or Make-Whole Increase. Method of
Adjustment:    Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any adjustment to the Conversion
Rate of the Convertible Notes pursuant to the Indenture (other than provisions
in the Indenture with respect to voluntarily increases by Counterparty to the
Conversion Rate or to reflect “make-whole” payments with respect to “fundamental
changes”), the Calculation Agent shall make a corresponding adjustment to any
one or more of the Strike Price, Number of Options, the Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction. Extraordinary Events:    Merger Events, Tender Offer:   
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event” or
“Tender Offer” means the occurrence of any “fundamental changes” or any event
which results in the Convertible Notes becoming convertible into “reference
property” as set forth in the Indenture.

 

6



--------------------------------------------------------------------------------

Consequences of Merger Events and

Tender Offers:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Strike Price, the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction, to the extent an analogous adjustment
is made under the Indenture; provided that such adjustment shall be made without
regard to any adjustment to the Conversion Rate constituting a Voluntary
Increase or Make-Whole Increase; and provided further that the Calculation Agent
may limit or alter any such adjustment referenced in this paragraph so that the
fair value of the Transaction to Dealer is not reduced as a result of such
adjustment. Nationalization, Insolvency and Delisting:    Cancellation and
Payment Additional Disruption Events:    Change in Law:    Applicable Insolvency
Filing:    Applicable Determining Party:    Dealer Acknowledgements:   
Non-Reliance:    Applicable Agreements and Acknowledgements    Regarding Hedging
Activities:    Applicable Additional Acknowledgements:    Applicable

Mutual Representations: Each of Dealer and Counterparty represents and warrants
to, and agrees with, the other party that:

 

  (i) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (ii)

Commodity Exchange Act. It is an “eligible contract participant” within the
meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended (the
“CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”

 

7



--------------------------------------------------------------------------------

 

as defined in Section 1a(33) of the CEA. It has entered into the Transaction
with the expectation and intent that the Transaction shall be performed to its
termination date.

 

  (iii) Securities Act. It is a “qualified institutional buyer” as defined in
Rule 144A under the U.S. Securities Act of 1933, as amended (the “Securities
Act”).

 

  (iv) Investment Company Act. It is a “qualified purchaser” as defined under
the Investment Company Act of 1940, as amended.

 

  (v) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor Regulation
2510.3-101, 29 CFR Section 2510-3-101.

 

  (vi) Each party acknowledges and agrees to be bound by the Conduct Rules of
the National Association of Securities Dealers, Inc. applicable to transactions
in options, and further agrees not to violate the position and exercise limits
set forth therein.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

  (i) Counterparty is not as of the Trade Date and the Premium Payment Date and
shall not be after giving effect to the transactions contemplated hereby,
insolvent.

 

  (ii) Counterparty shall promptly provide written notice to Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer.

 

  (iii) Counterparty has (and shall at all times during the Transaction have)
the capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings.

 

  (iv) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness.

 

  (v) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.

 

  (vi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 3 of the Purchase Agreement dated as of April 11,
2007 between Counterparty and Dealer as representative of the Initial Purchasers
thereto (the “Purchase Agreement”) are true and correct and are hereby deemed to
be repeated to Dealer as if set forth herein, in each case as of the Trade Date.

 

8



--------------------------------------------------------------------------------

  (vii) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.

 

  (viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

  (ix) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

  (x) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer as investment advice or
as a recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Dealer shall be deemed to be an assurance or guarantee as to the expected
results of the Transaction.

 

  (xi) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

  (xii) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of Section 9
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (xiii) Counterparty’s filings under the Securities Act, the Exchange Act, and
other applicable securities laws that are required to be filed have been filed
and, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.

 

  (xiv) Counterparty has not violated, and shall not directly or indirectly
violate in any material respect, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.

 

  (xv) The Transaction, and any repurchase of the Shares by Counterparty in
connection with the Transaction, has been approved by Counterparty’s board of
directors and any such repurchase has been, or shall when so required be,
publicly disclosed in its periodic filings under the Exchange Act and its
financial statements and notes thereto.

Miscellaneous:

Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.

Staggered Settlement. Dealer may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates

 

9



--------------------------------------------------------------------------------

(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows: (i) in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related “settlement period”) or delivery times and how it will allocate the
Shares it is required to deliver under “Net Share Settlement” (above) among the
Staggered Settlement Dates or delivery times; and (ii) the aggregate number of
Shares that Dealer will deliver to Counterparty hereunder on all such Staggered
Settlement Dates and delivery times will equal the number of Shares that Dealer
would otherwise be required to deliver on such Nominal Settlement Date.

Additional Termination Events. The occurrence of (i) an event of default with
respect to Counterparty under the terms of the Convertible Notes as set forth in
the Indenture or (ii) an Amendment Event or Repayment Event shall be an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(a) of the Agreement; provided that, in the case of a Repayment Event,
either Dealer or, with the consent of Dealer (such consent not to be
unreasonably withheld), Counterparty may designate an Early Termination Date
pursuant to Section 6(a) of the Agreement but, in either case, solely with
respect to the principal amount of Convertible Notes that cease to be
outstanding in connection with or as a result of such Repayment Event. It is
understood, that Dealer may withhold its consent to an Additional Termination
Event relating to a Repayment Event if (a) such proposed termination would
adversely impact Dealer’s hedging activities or risk position with respect to
(i) the Transaction or (ii) any other position or transaction of Dealer with
respect to the Shares, including any options or other derivative transaction
with respect to the Shares or (b) Dealer reasonably determines that it is
inadvisable to so terminate the Transaction because of concerns that any related
hedging activities could be viewed as not complying with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

“Amendment Event” means that Counterparty amends, modifies, supplements or
waives any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer,
such consent not to be unreasonably withheld.

“Repayment Event” means that (a) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty, (b) any Convertible Notes are delivered
to Counterparty in exchange for delivery of any property or assets of
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with the exercise of a conversion under the
Convertible Notes, or (c) any of the Convertible Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Convertible Notes or as a result of and in connection with the
exercise of a conversion under such Convertible Notes.

Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty; (ii) in order to allow

 

10



--------------------------------------------------------------------------------

Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
TZIX <equity> VAP (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method). This paragraph shall survive the termination,
expiration or early unwind of the Transaction.

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s rights and remedies outside of such U.S.
bankruptcy proceeding; provided, further, that nothing herein shall limit or
shall be deemed to limit Dealer’s rights in respect of any transactions other
than the Transaction.

No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement. Each of Dealer and Counterparty agrees and
acknowledges (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of Title 11 of the United States Code (the
“Bankruptcy Code”), with respect to which each payment and delivery hereunder is
a “settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Dealer is entitled to the protections
afforded by, among other sections, Section 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Unit Equity Percentage as determined on such day is (a) equal to or greater than
6% and (b) greater by 0.5% than the Unit Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Unit Equity Percentage as of the date
hereof). The “Unit Equity Percentage” as of any day is the fraction (i) the
numerator of which is the product of the number of Options, and the Option
Entitlement, and (ii) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors and
controlling persons (each, a “Section 16 Indemnified Person”) from and against
any and all losses (including losses relating to Dealer’s hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which a
Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, upon written request, each of
such Section 16 Indemnified Persons for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Section 16 Indemnified Person, such

 

11



--------------------------------------------------------------------------------

Section 16 Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Section 16 Indemnified Person, shall retain
counsel reasonably satisfactory to the Section 16 Indemnified Person to
represent the Section 16 Indemnified Person and any others Counterparty may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding. Counterparty shall be relieved from liability to the
extent that the Section 16 Indemnified Person fails to promptly notify
Counterparty of any action commenced against it in respect of which indemnity
may be sought hereunder; provided, that failure to notify Counterparty (x) shall
not relieve Counterparty from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and (y) shall not, in any event,
relieve Counterparty from any liability that it may have otherwise than on
account of this indemnity agreement. Counterparty shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Section 16 Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Section 16
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Section 16 Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Section 16 Indemnified Person, unless such settlement includes an unconditional
release of such Section 16 Indemnified Person from all liability on claims that
are the subject matter of such proceeding on terms reasonably satisfactory to
such Section 16 Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to a Section 16 Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty, in lieu of indemnifying such Section 16 Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Section 16
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this paragraph are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Section 16
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

Alternative Calculations and Dealer Payment on Early Termination and on Certain
Extraordinary Events. If Dealer owes Counterparty any amount in connection with
the Transaction pursuant to Sections 12.2, 12.3 (and “Consequences of Merger
Events and Tender Offers” above), 12.6, 12.7 or 12.9 of the Equity Definitions
(except in the case of an Extraordinary Event in which the consideration or
proceeds to be paid to holders of Shares as a result of such event consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
case of (x) an Event of Default in which Counterparty is the Defaulting Party or
(y) a Termination Event in which Counterparty is the Affected Party, other than
an Event of Default of the type described in Section 5(a)(iii), (v), (vi) or
(vii) of the Agreement or a Termination Event of the type described in
Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement that in the
case of either (x) or (y) resulted from an event or events outside
Counterparty’s control) (a “Dealer Payment Obligation”), Counterparty shall have
the right, in its sole discretion, to require Dealer to satisfy any such Dealer
Payment Obligation by delivery of Termination Delivery Units (as defined below)
by giving irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Early Termination Date (“Notice of Dealer Termination Delivery”).
Within a commercially reasonable period of time following receipt of a Notice of
Dealer Termination Delivery, Dealer shall deliver to Counterparty a number of
Termination Delivery Units having a cash value equal to the amount of such
Dealer Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be purchased over a commercially
reasonable period of time with the cash equivalent of such payment obligation).
If the provisions set forth in this paragraph are applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units.” It is understood and agreed that
notwithstanding anything to the contrary in the Equity Definitions, Counterparty
shall have no obligation hereunder or under the Agreement to make any delivery
or payment to Dealer in connection with any such Early Termination Date.

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written

 

12



--------------------------------------------------------------------------------

notice to the Calculation Agent on or prior to the Closing Date that it elects
to receive cash, New Shares or a combination thereof (in such proportion as
Counterparty designates) in lieu of such other property, the Calculation Agent
shall replace such property with cash, New Shares or a combination thereof as
components of a Termination Delivery Unit in such amounts, as determined by the
Calculation Agent in its discretion by commercially reasonable means, as shall
have a value equal to the value of the property so replaced. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

Rule 10b-18. Except as disclosed to Dealer in writing prior to the date on which
the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to Dealer that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding such date (“Rule 10b-18 purchase,”
“blocks” and “Affiliated Purchaser” each as defined in Rule 10b-18 under the
Exchange Act). Counterparty agrees and acknowledges that it shall not, and shall
cause its affiliates and Affiliated Purchasers not to, directly or indirectly
(including by means of a derivative instrument) enter into any transaction to
purchase any Shares during the period beginning on such date and ending on the
day on which Dealer has informed Counterparty in writing that it has completed
all purchases of Shares to hedge initially its exposure to the Transaction.

Regulation M. Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Sections
101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act. Counterparty
shall not, until the day on which Dealer has informed Counterparty in writing
that it has completed all purchases of Shares to hedge initially its exposure to
the Transaction, engage in any such distribution.

No Material Non-Public Information. On (a) each day during the period beginning
on the date on which the offering of the Convertible Notes was first announced
and ending on the Effective Date and (b) each day that Counterparty delivers a
Notice of Election Method to Dealer, Counterparty represents and warrants to
Dealer that it is not aware of any material nonpublic information concerning
itself or the Shares.

Right to Extend. Dealer may postpone any Potential Exercise Date or any other
date of valuation or delivery with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Settlement Amount for such Options), if Dealer determines, based on
advice of counsel, that such extension is reasonably necessary or appropriate to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect purchases of Shares
in connection with its hedging, hedge unwind or settlement activity hereunder,
in either case, in a manner that would if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

Transfer or Assignment. Neither Counterparty nor Dealer may transfer any of its
rights or obligations under the Transaction without the prior written consent of
the other party; provided that Dealer may transfer or assign all or a portion of
its Options hereunder at any time to any third party with a rating for its long
term, unsecured and unsubordinated indebtedness of A+ or better by Standard and
Poor’s Rating Group, Inc. or its successor (“S&P”), or A1 or better by Moody’s
Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute agency rating
mutually agreed by Counterparty and Dealer without the consent of Counterparty.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance. If requested
by Dealer, Counterparty shall execute such documents to reflect the transfer or
assignment of such Options. If after Dealer’s commercially reasonable efforts,
Dealer is unable to effect such a transfer or assignment on pricing terms
reasonably

 

13



--------------------------------------------------------------------------------

acceptable to Dealer and within a time period reasonably acceptable to Dealer of
a sufficient number of Options to reduce the aggregate “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and rules promulgated
thereunder) of Dealer and any of its affiliates with which it is required to
aggregate “beneficial ownership” under Section 13 of the Exchange Act and rules
promulgated thereunder (“Dealer Group”) to 8.5% of Counterparty’s outstanding
Shares or less, Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion (the “Terminable Portion”) of this
Transaction, such that Dealer Group’s “beneficial ownership” following such
partial termination will be equal to or less than 8.5%. In the event that Dealer
so designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
Terminable Portion, (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction. Dealer may transfer or assign its rights and obligations
hereunder and under the Agreement, in whole or in part, to any of its affiliates
whose obligations hereunder would be guaranteed by Goldman Sachs Group, Inc.
without the consent of Counterparty.

Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Early Unwind. In the event the sale of Convertible Notes is not consummated with
the initial purchasers thereof (the “Initial Purchasers”) for any reason by the
close of business in New York on April 17, 2007 (or such later date as agreed
upon by the parties) (April 17, 2007 or such later date as agreed upon being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (a) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (b) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that,
except in the case of such a failure to consummate the sale of the Convertible
Notes by such date as a result of a breach by Dealer or any of its affiliates,
Counterparty shall purchase from Dealer on the Early Unwind Date all Shares
purchased by Dealer or one or more of its affiliates, and assume, or reimburse
the cost of, derivatives entered into by Dealer or one or more of its
affiliates, in each case, in connection with hedging the Transaction and the
unwind of such hedging activities. The purchase price paid by Counterparty shall
be Dealer’s (or its affiliates) actual cost of such Shares and derivatives as
Dealer informs Counterparty and shall be paid in immediately available funds on
the Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that, subject to the proviso included in the preceding sentence, upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

Governing law: The law of the State of New York.

Arbitration:

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

 

14



--------------------------------------------------------------------------------

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the Agreement or the Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

(a) Counterparty

The TriZetto Group, Inc.

567 Nicolas Drive, Suite 360

Newport Beach, CA 92660

Attention: Chief Financial Officer

Fax: (949) 219-2199

(b) Dealer

Goldman, Sachs & Co.

One New York Plaza,

New York, New York 10004

Attention: Equity Derivatives Documentation Department

Fax: (212) 428-1980

 

15



--------------------------------------------------------------------------------

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Goldman, Sachs & Co., Equity Derivatives Documentation
Department, Facsimile No.

(212) 428-1980/83.

 

16



--------------------------------------------------------------------------------

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

 

GOLDMAN, SACHS & CO. By:   /s/ Conrad Langenegger  

Name: Conrad Langenegger

Title: VP

By:       

Name:

Title:

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

THE TRIZETTO GROUP, INC. By:   /s/ James C. Malone  

Name:

Title: